COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: BILAL MUHAMMAD,                      §              No. 08-21-00199-CV

                       Appellant.                §                Appeal from the

                                                 §               168th District Court

                                                 §            of El Paso County, Texas

                                                 §              (TC# 20160D01015)

                                            §
                                          ORDER

       The Court has determined that review of the Clerk's Record is necessary to assess its

jurisdiction. Therefore, we ORDER the Clerk's Record to be filed by December 10, 2021.

       IT IS SO ORDERED this 30th day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.